Citation Nr: 0200800	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  97-31 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right femur fracture.

2.  Entitlement to the assignment of a compensable evaluation 
for residuals of lipomas of the left forearm and right groin.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to December 
1958, and from September 1961 to August 1962.  Further, the 
record reflects he had additional service with the National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to service connection for 
residuals of a right femur fracture, and granted service 
connection and a zero percent rating for residuals of lipomas 
of the left forearm and right groin.  As to the latter issue, 
the veteran appealed for the assignment of a compensable 
evaluation. 

This case was previously before the Board in October 1998 and 
December 2000.  In an October 1998 decision, the Board denied 
entitlement to service connection for residuals of a right 
femur fracture and a compensable rating for residuals of 
lipomas of the left forearm and right groin.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a May 2000 Order, the Court, 
pursuant to a joint motion, vacated and remanded the case for 
further proceedings and readjudication.  In December 2000, 
the Board remanded the case for additional development 
consistent with the joint motion, to include obtaining 
additional records and according the veteran new examinations 
in relation to these claims.

As a preliminary matter, the Board finds that the RO 
substantially complied with the Board's December 2000 remand 
directives.  Specifically, a request was made for additional 
service medical records from the NPRC which indicated no such 
records were available, and the veteran was accorded new 
examinations in regard to both claims.  Further, by a 
statement received in May 2001, the veteran indicated that 
the private medical records referred to in the joint motion 
and the Board's remand were no longer available as the 
pertinent physicians were deceased, and the pertinent 
hospitals were no longer in existence.  VA has no obligation 
to seek evidence which the veteran acknowledges does not 
exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's preenlistment examination relating to his 
first period of active duty, additional medical evidence 
dated during and proximate to service, and his own statements 
show that he sustained a fracture of his right femur prior to 
his original entry into active service.

3.  The veteran complained of right lower extremity pain 
during service but the competent medical evidence clearly and 
unmistakably shows that his preexisting right femur fracture 
did not undergo a permanent increase in severity during his 
periods of active duty; the underlying condition was not 
worsened during or by active service.

4.  The veteran's service-connected residuals of lipomas of 
the left forearm and groin are not manifested by any 
limitation of function of the left arm or either leg; nor 
tender and painful scars; nor superficial, poorly nourished 
scars with repeated ulceration; nor eczema, to include 
exfoliation, exudation, itching, extensive lesions; 
disfigurement, and/or repugnance.








CONCLUSIONS OF LAW

1.  Residuals of a right femur fracture were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for the assignment of a compensable rating 
for residuals of lipomas of the left forearm and right groin 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.31, 4.118, Diagnostic Codes 7803-7806, 7819 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to both claims, and advised the 
veteran of the evidence necessary to substantiate his claims 
by the October 1997 Statement of the Case and various 
Supplemental Statements of the Case.  Moreover, the RO 
specifically addressed the applicability of the VCAA to this 
case by correspondence addressed to the veteran in April 
2001, and by the September 2001 Supplemental Statement of the 
Case.  Further, the veteran has not identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).


Background.  In various statements on file, the veteran has 
contended that his preexisting right femur condition was 
aggravated by his active military service.

With respect to the veteran's first period of active duty, 
his June 1958 entrance examination, as well as his December 
1958 separation examination, reflect that he indicated that 
he had suffered a fracture of the right hip or proximal 
femur, which necessitated a pin placement and bone graft, 
prior to service.  Additionally, the June 1958 enlistment 
examination revealed a scar on the right hip and thigh but 
was otherwise evaluated as normal.

The veteran's lower extremities were clinically evaluated as 
"abnormal" on a September 1961 service examination (entrance 
into his second period of active duty).  He was found to have 
moderate quadricep atrophy and weakness secondary to an old 
injury.  In addition, the September 1961 examination report 
notes a history of a right hip injury.  

Records from October 1961 reflect that the veteran was 
evaluated in the orthopedic clinic, where both of his legs 
were found to be of equal length with good muscle power.  
Similarly, both of his hips and knees were found to normal.  
Records dated this same month also note that the veteran 
complained of trouble with his right leg.  X-rays conducted 
in March 1962 revealed an old fracture of the middle one-
third of the shaft of the right femur that was well-healed 
and in good alignment.  Additionally, a tract was seen in the 
medullary portion indicating the site of an intramedullary 
nail.  There was also some irregular ossification in the soft 
tissue just superior to the greater trochanter which was 
probably formed about the end of the intramedullary device.  
Records from April 1962 reflect that the veteran was treated 
for complaints of right hip pain.  It was noted that he had a 
prior history of a femur fracture with bone graft recession.

On the veteran's July 1962 separation examination, his lower 
extremities were clinically evaluated as "normal." 

Also of record is an April 1962 letter from E. C. H., MD, 
(hereinafter, Dr. H), the veteran's private physician.  Dr. H 
reported that he had treated the veteran for a fracture of 
the right femur that occurred in April 1957.  Dr. H noted 
that a marrow nail (Lottes type) was inserted, but bent after 
several months.  Consequently, another nail was substituted 
and right iliac grafting was performed.  This nail was 
ultimately removed in April 1959.  Dr. H indicated that there 
had been clean healing of all wounds, as well as firm bony 
union.  Further, Dr. H noted that the veteran had since 
joined the military, that he had just examined the veteran, 
and that the veteran reported that he had pain in the right 
hip and leg with fatigue in the right pelvis on strenuous 
activity.

Also on file are VA outpatient treatment records which cover 
a period from 1994 to 1997.  These records reflect treatment 
for various medical problems.  Among other things, it was 
noted on various occasions that the veteran had a history of 
a right femur fracture.  X-rays taken of the right femur in 
June 1997 showed no acute fracture or dislocation.  The mid-
shaft femur fracture was again noted, and that it was healed.  
No new osseous injury was seen.  Overall impression was of a 
healed mid-shaft femur fracture.  

In July 1997, the veteran underwent a VA general medical and 
joints examination.  The examiner noted that the veteran's 
claims folder had been reviewed, but that it contained no 
service medical records.  The examiner also indicated that he 
had reviewed the veteran's outpatient treatment records.  At 
this examination, the veteran recounted his history of a 
femur fracture in 1957, and indicated that he had experienced 
hip and thigh pain since the injury.  He further indicated 
that he had lost some height due to the injury, and 
complained of increased weakness in his right leg.  
Examination noted no obvious deformities except a lateral 
rotation to the veteran's right leg from the knee down to the 
foot.  However, there was no obvious atrophy.  Additionally, 
the examiner stated that the right leg measured 40 inches, 
while the left leg measured 41 inches long.  X-rays conducted 
in conjunction with this examination revealed a healed 
fracture of the mid-shaft of the right femur.  Moreover, the 
X-rays revealed no evidence of recent fracture or dislocation 
or articular erosion with respect to the left hip, and no 
acute fracture or dislocation with regard to the right hip.  
Diagnoses following this examination included right femur 
fracture December 1957, status-post open reduction and 
internal fixation with need for revision secondary to 
recurrent trauma, status-post bone-grafting to right femur 
and donor site of right iliac crest, July 1958.

In July 1997 statement the veteran asserted that after 
entering service in 1958 he began to experience problems with 
his right leg, mostly consisting of severe pain after marches 
and runs.  He indicated that he was able to finish his first 
term of service by use of simple medications, but that the 
excessive "endurance " placed on his leg resulted in 
permanent damage including muscle damage, unbalanced hip 
movement, and the shortening of his leg.  Further, he 
contended that the damage done during his first period of 
active service had caused him problems ever since.  In 
addition, he indicated that he experienced problems with his 
hip beginning with his second period of active service in 
September 1961.

In a subsequent October 1997 statement the veteran repeated 
many of his earlier assertions.  Additionally, he provided 
more details concerning his condition prior to entering 
service the first time.  For example, he reported that 
following his 1957 surgery he spent 6 months on crutches and 
another 3 to 4 months with a cane.  He also reported that 
when he was inducted into his first period of active service, 
he had only been able to walk on his own, with a limp, for 
two months.  Moreover, he essentially contended that his leg 
was forced to endure tremendous amounts of activity without 
having sufficient time to heal during his first period of 
active service.  Due to this lack of healing, accompanied by 
the rigors of military service, he incurred irreversible 
damage to his leg.  Further, he indicated that he had had no 
hip pain prior to his entry into active service.  The veteran 
also alleged that the military "covered-up" his disability by 
making improper entries or by omitting crucial details in his 
records.

In the October 1998 decision, the Board, in part, denied the 
veteran's claim of entitled to service connection for 
residuals of a right femur fracture.  The veteran appealed 
this decision to the Court, which vacated the decision in May 
2000 and remanded for additional development pursuant to a 
joint motion.  Among other things, the joint motion noted 
that the veteran had indicated in a December 1997 statement 
that his examining VA physician had informed him that the 
strenuous physical exertion associated with military service 
so soon after his surgery to repair his right femur fracture 
caused aggravation of this condition.  It was further noted 
that the July 1997 VA examiner did not have the veteran's 
service medical records available for review, and, as such, 
was unable to provide any opinion as to whether the veteran's 
residuals of a right femur fracture were aggravated by 
military service.  Therefore, this examination was 
inadequate, and a new examination was necessary.

Following the Court's Order, the Board remanded the case for 
additional development in accord with the joint motion.  This 
development included requesting additional service medical 
records, and according the veteran a new examination which 
addressed whether the veteran's right femur fracture was 
aggravated by service.

By a statement received in May 2001, the veteran reported 
that two of the physicians who had treated him were now 
deceased, that one hospital was "not there anymore," and 
that the other hospital was closed.  Further, he stated that 
all medical records that he had in his possession had already 
been sent.  Although he returned two VA Forms 21-4142, 
Authorization and Request to Release Information to VA, he 
did not list any physician, hospital, etc.  In addition, the 
veteran contended that his right femur was aggravated by 
service, and that his medical records were changed to meet 
the discharge requirements, as normal.  

The record reflects that the RO made a request for additional 
service medical records to the National Personnel Records 
Center (NPRC).  However, the NPRC responded in July 2001 that 
all service medical records had already been mailed to the RO 
in July 1997, and that no other medical records were 
available concerning the veteran.

Also in July 2001, the veteran underwent a VA orthopedic 
examination.  The examiner noted that the veteran's claims 
file had been reviewed, and summarized the contents thereof.  
Among other things, the examiner noted that the July 1997 VA 
examination indicated that the length of the right leg was 40 
inches, and that the left was 41 inches.  However, the 
examiner noted that it did not state the points between which 
these measurements were made.  The veteran's account of his 
current right leg problems was noted.

On examination, the examiner noted the veteran's age, height, 
and weight.  It was also noted that the veteran stood erect.  
However, there was a slight limp favoring the right leg 
during stance and during gait, and that the right leg was 
externally rotated 15 degrees from neutral.  It was further 
noted that the lateral iliac crests were identified with 
standing and bare feet.  The veteran's right pelvis was found 
to be slightly lower than the left by approximately 1 cm.  
Moreover, the examiner stated that there was definitely no 
leg length discrepancy observed when standing to approximate 
1 inch.  The veteran was found to have a healed lateral 
posterior buttock scar measuring 6 cm; lateral thigh scar 
which measured 19 cm; and an anterior iliac crest scar of 13 
cm, which was over the area of the anterior superior iliac 
spine.  Circumferential measurements made of the thigh 
indicated the right side to be 1 cm decreased, as compared to 
the left, which indicated 1 cm of atrophy.  Similarly, the 
right calf was 1 cm less than the left, which also indicated 
1 cm of atrophy.  Further, it was noted that tape measurement 
was used to measure the leg length from the iliac spine to 
the medial malleolus, which it was noted was a standard 
method of measurement.  The left side measured 92 cm.  
However, the right side could not be measured accurately 
because of the previous iliac bone graft taken from the 
anterior superior iliac crest.  It was noted that this 
involved the anterior superior iliac spine, and that there 
was calcification of the anterior iliac spine, as noted on X-
ray, and that this made perfect identification of the 
anterior superior iliac spine transcutaneously impossible.  
As best as could be palpated by finding a bony prominence in 
the area of the anterior superior iliac spine and then 
measuring to the medial malleolus, one found that length was 
90 cm.  However, the examiner stated that this was inaccurate 
because of the previous anterior iliac crest surgery.  The 
examiner also opined that it was more accurate to judge leg 
length discrepancy by the veteran standing erect in his bare 
feet and then identifying the level of the pelvis.  This was 
done earlier in the examination, and indicated a 1 cm leg 
length discrepancy, right being shorter as compared to the 
left.  Moreover, it was noted that the veteran's gait 
demonstrated a slight limp, primarily due to the eternal 
rotation of 15 degrees.  The examiner stated that there was 
certainly no limp seen which was due to a significant leg 
length discrepancy (1 inch discrepancy was not present).  
Findings were also made regarding the veteran's hips, 
including range of motion studies.

X-rays taken in conjunction with this examination revealed an 
old fracture deformity of the mid-shaft of the right femur.  

Following examination of the veteran, the examiner diagnosed 
fracture, right femur.  Moreover, the examiner commented that 
this fracture had been treated with an intramedullary nail, 
followed by revision of the nail and bone graft.  In the 
examiner's opinion, the fracture was healed, with 1 cm 
shortening and 14 degrees of external rotation.  Further, the 
examiner stated that this was present prior to the veteran 
entering the military.  The examiner also stated that while 
it was reasonable, in his opinion, to believe that the 
veteran could well have had thigh discomfort and lower 
extremity discomfort secondary to the rigors of physical 
training in the military, he did not feel that there was any 
permanent damage done to the right leg due to the veteran's 
military training.  Additionally, the examiner stated that 
there would be no change in the amount of the shortening nor 
the amount of external rotation as a result of military 
training.  The examiner stated that this was present at the 
time the veteran entered the military and was present as a 
residual of his femur fracture surgery.  In summary, the 
examiner stated that it was his opinion that the veteran did 
not suffer any permanent increase in his preexisting right 
femur fracture disability during his service.

By documents received in October 2001, the veteran indicated 
that the finding that he had a 1 cm leg length discrepancy 
was false.  He maintained that his right leg was 1 inch 
shorter than the left.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a right 
femur fracture.

Initially, the Board finds that the record clearly shows that 
the veteran sustained a fracture of the right hip or proximal 
femur prior to entering his first period of active service 
and such is not in dispute.  As noted above, the entrance and 
separation examinations from the veteran's first period of 
service reflect that he indicated that he had suffered a 
fracture of the right hip, which necessitated a pin placement 
and bone graft, prior to service.  Moreover, the veteran has 
consistently maintained that he fractured his right femur 
prior to his first period of active duty.  Finally, the April 
1962 letter from Dr. H shows that he treated the veteran for 
a fractured right femur that occurred in April 1957, which 
was before the veteran entered his first period of active 
duty.  Accordingly, the presumption of soundness (38 U.S.C.A. 
§§ 1111, 1132; 38 C.F.R. § 3.304(b)) is not for application.  
The thrust of the veteran's claim is that his preexisting 
status post right femur fracture was aggravated during 
service. The Board must determine whether the evidence shows 
that this disability was aggravated or underwent a permanent 
increase in severity during service that was not due to 
natural progression.

Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  

The service medical records show that the veteran complained 
of right lower extremity pain while on active duty but both 
of his legs were found to be of equal length with good muscle 
power, and both hips were clinically evaluated as normal,   
in October 1961, and X-rays conducted in March 1962 revealed 
the old fracture of the middle one-third of the shaft of the 
right femur was well-healed and in good alignment.  Records 
from April 1962 reflect that the veteran was treated for 
complaints of right hip pain but the July 1962 separation 
examination of his lower extremities was normal.  The X-ray 
evidence of a femur fracture that was well-healed and in good 
alignment and the normal clinical examination of the 
veteran's lower extremities upon his final separation from 
service represents clear and unmistakable evidence to rebut 
the presumption of aggravation raised by the veteran's right 
leg complaints during service. 

Moreover, the only competent medical evidence which 
specifically addresses the issue of whether the veteran's 
right femur fracture was aggravated by service is that of the 
July 2001 VA orthopedic examiner, who concluded that this 
disability was not aggravated by service.  Further, he 
provided an explanation for his opinion, which was based upon 
both an examination of the veteran and a review of his claims 
folder.  Thus, the examiner had a sufficient foundation upon 
which to base his opinion.  There is no competent medical 
evidence which specifically refutes this opinion.  The Board 
cannot reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the Board must accept the examiner's opinion as 
correct, and, as such, find that the preponderance of the 
evidence is against the claim.

The Board is cognizant of an April 1962 letter from Dr. H, 
the veteran's private physician.  Dr. H's clinical summary 
related primarily to the treatment provided prior to the 
first period of active duty and in-between the two periods of 
service.  Dr. H indicated that there had been clean healing 
of all wounds, as well as firm bony union.  While the 
physician also noted that the veteran had joined the military 
and had reported that he had pain in the right hip and leg 
with fatigue in the right pelvis on strenuous activity, Dr. H 
did not opine that there was a worsening or aggravation of 
the underlying condition during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  It is again pertinent to point out that 
temporary flare-ups of pain is not a chronic worsening or 
aggravation of the underlying preexisting condition.  Hunt, 
supra.  The Board specifically remanded this case for a 
competent opinion addressing the veteran's contention that 
his preexisting right femur disability was aggravated during 
service.  Following a review of the relevant evidence, and 
after obtaining a history and performing an orthopedic 
examination, the examiner unequivocally concluded that there 
was no such aggravation.  The opinion was well supported and 
is consistent with the historical record, to include the 
normal separation examination in July 1962. 

The Board notes that the veteran has contended that his VA 
examining physician informed him that his right femur 
fracture had been aggravated by service.  However, the Court 
has held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, a 
review of the medical evidence on file does not show any such 
opinion to this effect.  Thus, this testimony is not entitled 
to probative value in the instant case.  

The Board acknowledges the discrepancy between the July 1997 
and July 2001 VA examinations regarding the length of the 
veteran's right leg.  As previously stated, the July 1997 
examiner indicated that the right leg was 1 inch shorter than 
the left leg, while the July 2001 examiner indicated that the 
right leg was 1 cm shorter than the left.  However, the July 
2001 examiner acknowledged this discrepancy, and that the 
July 1997 examiner did not indicate did not state the points 
between which these measurements were made.  Conversely, the 
July 2001 examiner explained the manner in which he measured 
the veteran's legs, and the problems he encountered in so 
doing.  Therefore, the Board is satisfied that this 
discrepancy has been adequately accounted for.  In any event, 
as to the cental question at hand, the overwhelming weight of 
the evidence is against the claim that the veteran's 
preexisting right femur disability was aggravated during 
service.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a right femur fracture, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 
01-7006 (Fed. Cir. December 17, 2001).

II.  Lipomas

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has evaluated the veteran's skin disorder pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7819-7804.  (A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)

Diagnostic Code 7819 provides that new, benign skins growths 
are to be rated as analogous to scars, disfigurement, etc.

Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118.

Other potentially applicable criteria include Diagnostic Code 
7803, which provides a 10 percent evaluation superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118.

The veteran's scars may also be rated on limitation of the 
part affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides criteria for the evaluation of 
eczema.  Under this Code, a condition manifest by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area is rated as 10 percent disabling.  
A 30 percent rating is assigned with exudation or constant 
itching, extensive lesions or marked disfigurement.  With 
ulceration or extensive exfoliation or crusting, and systemic 
nervous manifestations or exceptional repugnance a 50 percent 
rating is assigned.  38 C.F.R. § 4.118.


Background.  The veteran's service medical records reflect 
that he had lipomas removed from his left arm and right groin 
in July 1962. 

At the July 1997 VA general medical and joints examination, 
scars were noted at the right iliac crest, 6 inches in 
length.  There was also a 3 inch scar in the medial aspect of 
the right gluteal muscle, as well as a half-inch scar to the 
right lateral thigh.  It was further noted that he had 
scaling to his feet bilaterally with a moccasin distribution, 
and onychomycosis to all his toe nails.  No other rashes or 
lesions were noted.

The 1994 to 1997 VA outpatient treatment records do not 
appear to contain any pertinent findings regarding the 
veteran's lipoma residuals.  Although records dated in July 
and August 1994 note complaints of radiculopathy in the left 
arm, these symptoms were attributed to degenerative joint 
disease of the cervical spine.  

Service connection was granted for residuals of lipomas of 
the left forearm and right groin by the September 1997 rating 
decision.  A noncompensable (zero percent) rating was 
assigned pursuant to Diagnostic Code 7819-7804, effective May 
28, 1997.  In assigning this rating, the RO noted that the 
evidence failed to show functional impairment or sensitive 
scars.

The October 1998 Board decision confirmed and continued the 
noncompensable rating for the veteran's lipoma residuals.  
However, the joint motion contended that the VA examination 
did not provide any findings with respect to the condition of 
the scars where the veteran's lipomas were surgically 
excised.  Accordingly, it was contended that a new 
examination was necessary which provided findings addressing 
the residuals of lipomas of the left forearm and right groin.  
The Board's December 2000 remand directed that such an 
examination be conducted.

As noted above, the July 2001 VA examination found the 
veteran to have a healed lateral posterior buttock scar 
measuring 6 cm; a lateral thigh scar which measured 19 cm; 
and an anterior iliac crest scar of 13 cm, which was over the 
area of the anterior superior iliac spine.

The veteran also underwent a VA skin examination in July 
2001.  The examiner noted that the veteran's medical records 
had been reviewed.  It was also noted that the veteran did 
not receive any current treatment for his lipomas, and that 
there were no current symptoms.  Examination showed no 
residuals lipomas.  Scars were found to be minimal, 
invisible.  There were no masses.  Overall assessment was 
that the veteran had his lipomas completely removed in 
"1961," that the left arm and right groin had no evidence 
of lipomas, no current disability, and no significant 
residuals.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of a compensable rating for his residuals of 
lipomas of the left forearm and right groin.

A thorough review of the medical evidence on file does not 
show any distinctive periods for which the veteran's lipoma 
residuals were manifest by any limitation of function of the 
left arm or either leg; or tender and painful scars; or 
superficial, poorly nourished scars with repeated ulceration; 
or eczema, to include exfoliation, exudation, itching, 
extensive lesions; disfigurement, and/or repugnance.  No such 
findings are shown by either the July 1997 or the July 2001 
VA examination, or in the VA outpatient treatment records.  
In fact, the July 2001 examiner specifically found that the 
left arm and right groin had no evidence of lipomas, no 
current disability, and no significant residuals.  Therefore, 
there is no objective evidence that the veteran meets or 
nearly approximates the criteria necessary for a compensable 
rating under any of the potentially applicable Diagnostic 
Codes.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of a compensable rating for his residuals of 
lipomas of the left forearm and right groin.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.  In making this determination, the Board 
took into consideration the applicability of "staged 
ratings," pursuant to Fenderson, supra.  However, the record 
does not contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
lipoma residuals met or nearly approximated the criteria 
necessary for a compensable rating under any of the 
potentially applicable Diagnostic Codes.


ORDER

Entitlement to service connection for residuals of a right 
femur fracture is denied.

Entitlement to the assignment of an compensable rating for 
residuals of lipomas of the left forearm and right groin is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

